DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission dated 10 February 2021 has been received and made of record.  Claims 1, 9, and 15 have been amended.  Claims 2, 10, and 16 have been canceled. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Yalei Sun on 9 April 2021 and in subsequent communications.

The application has been amended as follows: 
Claim 1 (Currently Amended) 
A method for processing a message in a group session of a social networking application performed at a computer device having one or more processors and memory storing a plurality of programs to be executed by the one or more processors, the method comprising:
receiving, by the computer device, a session message in a group session;
extracting, by the computer device, a child application identifier carried by the session message;

obtaining, by the computer device, a verification credential in the session message;
checking, by the computer device, the verification credential; 
when the check of the verification credential succeeds:
transmitting, by the computer device, the session identifier to a child application that is run in an environment provided by the social networking application and that corresponds to the child application identifier;
obtaining, by the computer device, a page data obtaining request initiated for the session identifier by the child application; 
obtaining, by the computer device according to the page data obtaining request, page data that corresponds to the child application identifier 
rendering, by the computer device according to the page data, a child application page in the child application that is invoked in the environment provided by the social networking application and that corresponds to the child application identifier.

Claim 9 (Currently Amended) 
One or more non-transitory computer readable storage mediums storing a plurality of machine readable instructions in connection with a computer device having one or more processors, wherein the plurality of machine readable instructions, when executed by the one or more processors, cause the computer device to perform a plurality of operations including:
receiving a session message in a group session;
extracting a child application identifier carried in the session message;

obtaining, by the computer device, a verification credential in the session message;
checking, by the computer device, the verification credential; 
when the check of the verification credential succeeds:
	transmitting, by the computer device, the session identifier to a child application that is run in an environment provided by the social networking application and that corresponds to the child application identifier;
obtaining, by the computer device, a page data obtaining request initiated for the session identifier by the child application; 
obtaining, by the computer device according to the page data obtaining request, page data that corresponds to the child application identifier 
rendering, by the computer device according to the page data, a child application page in the child application that is invoked in the environment provided by the social networking application and that corresponds to the child application identifier.

Claim 15 (Currently Amended) 
A computer device, comprising memory and one or more processors, the memory storing a plurality of computer-readable instructions that, when executed by the one or more processors, cause the computer device to perform a plurality of operations including:
receiving a session message in a group session;
extracting a child application identifier carried in the session message;

obtaining, by the computer device, a verification credential in the session message;
checking, by the computer device, the verification credential; 
when the check of the verification credential succeeds:
	transmitting, by the computer device, the session identifier to a child application that is run in an environment provided by the social networking application and that corresponds to the child application identifier;
obtaining, by the computer device, a page data obtaining request initiated for the session identifier by the child application; 
obtaining, by the computer device according to the page data obtaining request, page data that corresponds to the child application identifier 
rendering, by the computer device according to the page data, a child application page in the child application that is invoked in the environment provided by the social networking application and that corresponds to the child application identifier.

Allowable Subject Matter
Claims 1, 3-9, 11-15, and 17-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose, suggest, or teach claims 1, 9, and 15 in particular, obtaining a verification credential in the session message, checking the verification credential, and when the verification credential succeeds transmitting the session identifier to a child application that is run in an environment provided by the social networking application and that corresponds to the child application identifier, obtaining a page data obtaining request initiated for the session identifier by the child application, and obtaining, according to the page data obtaining request, page data that corresponds to the child application identifier in combination with other elements recited in the claims.
As the closest prior art, Peterson shows obtaining a website page by a recipient extension app that corresponds to an application identifier and a session identifier of group collaboration session. (Fig. 8; [0094]; [0095], lines 11-35 and 76-86; [0096])  However, Peterson fails to show that the obtaining is performed after obtaining a verification credential in a session message and checking the verification credential.  Therefore, the features listed in combination with the other claimed features are patentable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on (571) 272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLINE H JAHNIGE/Primary Examiner, Art Unit 2451